DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 06/12/2019 was acknowledged.
Claims 9-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2012/0080222) in view of Inoue (2009/0215231).

    PNG
    media_image1.png
    578
    740
    media_image1.png
    Greyscale

As to claim 1, fig 6, Kim discloses:
A device comprising: the package 2 including one or more passive components 182,184, the one or more passive components 182,184 being embedded vertically in the package 2, each of the passive components including a first terminal 182 and a second terminal 184, and wherein the first terminal 182 is not electrically coupled to the second terminal 184; wherein a first passive component 180 of the one or more passive components 182,184 is embedded in a through hole c (see markup fig 1) in the package 2, the via vertically over the first terminal 182 of the first passive component 180, the first terminal 182 of the first passive component 180 being connected to the semiconductor die 210 by a via 146 through an upper buildup layer (markup layer fig 6) on the package 2, and the second terminal of the first passive component connected to the semiconductor die 210 by a conductive structure 164 (see markup figure 6) laterally spaced apart from the first passive component, except wherein the first terminal is vertically over the second terminal, and the first terminal is nearer the semiconductor die than the second terminal.

In fig 13B, Inoue discloses:
A device comprising: the package  1f including one or more passive components 60, the one or more passive components 60 being embedded vertically in the package 1f, each of the passive components 60 including a first terminal 60b and a second terminal 60a, wherein the first terminal 60b is vertically over the second terminal 60a, and the first terminal is nearer the semiconductor die than the second terminal 60a and wherein the first terminal 60b is not electrically coupled to the second terminal 60a; wherein a first passive component 60b of the one or more passive components 60b is embedded in a through hole c (see markup fig 1) in the package 1f, the via vertically over the first terminal of the first passive component.  

    PNG
    media_image2.png
    366
    635
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the passive device of Kim with the first terminal being vertically over the second terminal, and the first terminal being nearer the semiconductor die than the second terminal as taught Inoue, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path in the package.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figs. 5c, 13b, the combination of Kim and Inoue discloses:
2. (Original) The device of claim 1, wherein the through hole (area position to fit the passive device 180) is non-plated.  

As to claim 3, figs. 5c, 13b, the combination of Kim and Inoue discloses:


As to claim 4, figs. 5c, 13b, the combination of Kim and Inoue discloses:
4. (Original) The device of claim 2, wherein the second terminal 184 of the first passive component 180 is connected by a via through a lower buildup layer140, 171 on the package, the lower buildup layer being on an opposite side of the package from the upper buildup layer (see markup fig 6; Kim).  

As to claim 5, figs. 5c, 13b, the combination of Kim and Inoue discloses:
5. (Original) The device of claim 1, wherein the through hole (via, see markup fig 1) is plated (The conductive filling material is considered as a plated material).  

As to claim 6, figs. 5c, 13b, the combination of Kim and Inoue discloses:
6. (Original) The device of claim 5, wherein the second terminal of the first passive component is connected by the plating of the plated through hole.  

As to claim 7, figs. 5c, 13b, the combination of Kim and Inoue discloses:
7. (Original) The device of claim 1, wherein the through hole (via, as markup in fig 1) is drilled using a mechanical drill. A mechanical drill is a product0by-process limitation.
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As to claim 8, figs. 5c, 13b, the combination of Kim and Inoue discloses: 
8. (Original) The device of claim 1, wherein the semiconductor die 38 includes a central processing unit (CPU) (the active circuitry of the die).


Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new rejection.  





Conclusion
Livengood discloses a device having an embedded passive device.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	

    PNG
    media_image3.png
    568
    798
    media_image3.png
    Greyscale
	Sehetal (8,143,697)